MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                        FILED
regarded as precedent or cited before any                                           Sep 14 2020, 8:19 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of E.B. (Child in                          September 14, 2020
Need of Services):                                       Court of Appeals Case No.
                                                         20A-JC-849
                                                         Appeal from the Dearborn Circuit
M.R. (Mother),                                           Court
Appellant-Respondent,                                    The Honorable James D. Humphrey,
                                                         Judge
        v.
                                                         Trial Court Cause No.
                                                         15C01-1911-JC-54
The Indiana Department of
Child Services,
Appellee-Petitioner.



Bailey, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020            Page 1 of 12
                                                Case Summary
[1]   Following fact-finding and dispositional hearings and orders, M.R. (“Mother”)

      appeals1 the trial court’s order adjudicating her child, E.C.B. (“Child”), to be a

      Child in Need of Services (“CHINS”). She raises one issue on appeal, namely,

      whether there is sufficient evidence to support the determination that Child is a

      CHINS.

[2]   We affirm.



                                 Facts and Procedural History
[3]   Child was born on April 23, 2015, and Mother was his custodian. In early

      2019, Child and Mother were living with Child’s siblings, J.P.D. (born July 7,

      2017) and J.L.D. (born February 27, 2019), and Child’s step-father, P.D.

      (“Step-Father”), in Decatur County. In May of 2019, the Decatur County

      Department of Child Services (“DCS”) received reports that Child and his

      siblings were “found wandering outside the home, alone and without any adult

      supervision.” Ex. at 5. DCS filed a CHINS petition in which it alleged that the

      children were not adequately supervised, especially given that all three children

      had a serious medical condition, i.e., “Severe A Hemophilia.” Id. However,




      1
          E.B. (“Father”) does not actively participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 2 of 12
      Decatur County DCS ultimately allowed Mother and Step-Father to enter into

      an informal adjustment.


[4]   In October of 2019, Mother and all three of her children moved in with A.N.,

      Child’s maternal grandmother (“Grandmother”), and L.R., Child’s maternal

      aunt (“Aunt”), in Dearborn County. In November of 2019, Dearborn County

      DCS received several reports related to Child and his siblings. On November

      13, it was reported that Child had a bruise the size of a hand on his arm. On

      November 15, DCS received a report “regarding neglect” in which it was

      reported that Mother had taken Child to a mental health facility for treatment.

      Tr. V. II at 17. On November 17, DCS received a report that Child had

      sustained bruising while at an in-patient mental health facility and that Child

      reported past inappropriate sexual conduct with an uncle. DCS also received

      allegations that Mother was inappropriately disciplining Child and failing to

      give him proper, necessary medical care.


[5]   On November 21, Dearborn County DCS removed Child and his siblings from

      the home and placed them with Step-Father. On November 22, DCS filed a

      petition alleging Child and his siblings were CHINS;2 however, the petitions

      relating to Child’s siblings were ultimately dismissed when Step-Father was

      awarded custody of them. The CHINS allegations regarding Child, who was

      diagnosed from birth with hemophilia, were that he had to be removed from



      2
        The Decatur County informal adjustment was “discharged unsuccessfully” when Dearborn County DCS
      removed the children and filed a CHINS petition. App. at 79.

      Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020       Page 3 of 12
      Mother’s home because he continued to be injured while in her care and his

      injuries could have resulted from a lack of proper medication. The CHINS

      petition alleged that the hospital had “concerns that the lack of supervision and

      intervention on behalf of mother could lead to a potentially fatal situation based

      on [Child’s] severe disorder.” App. at 27.

[6]   On November 25, 2019, Mother appeared at a detention/initial CHINS hearing

      at which she denied the CHINS allegations. The juvenile court held CHINS

      fact-finding hearings on January 30, February 3, and February 5, 2020. On

      February 20, the court issued its order adjudicating Child to be a CHINS. In

      support of that conclusion, the juvenile court made the following relevant

      factual findings:

              f) FCM [Chelsea] Morgan [of Decatur County DCS] further
              testified that mother never completed a mental health evaluation,
              which was requested in May 2019. Mother did provide a letter
              from her doctor stating that she did not show any signs of anxiety
              or post-partum depression and that she could return to work.
              However, a full mental health evaluation was never completed.
              (Exhibit A)


                                                      ***


              h) The Preliminary Inquiry from Decatur County was also
              admitted into evidence. The inquiry indicates that the family had
              DCS involvement in 2017. [Child] had injuries that mother
              could not explain and did not know how they occurred, which
              was a concern about lack of supervision. (Exhibit 2)




      Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 4 of 12
        i) The child’s primary hematologist, Dr. Eric Mullins, testified
        about the child’s medical condition and any concerns he had
        about mother’s ability to parent and supervise the children.


        j) Dr. Mullins testified that the child’s medical condition, Severe
        A Hemophilia, means that the child does not have a certain
        protein that would allow his blood to clot (clot factor 8). The
        child receives an injection of that protein three (3) times per week
        to ensure that he does not have significant “bleeds”. Mother has
        been keeping “bleed logs” to show that she is giving the child his
        medication regularly; Dr. Mullins indicated that her logs are “too
        perfect” for someone who was providing that medication. Based
        upon this testimony, the Court finds that these logs were likely
        not genuine. The Court also finds that the condition is
        particularly significant since the child has a complete lack of
        clotting factor 8. It is, therefore, extremely important that
        medication be given as directed, that the child be properly
        supervised, and that there be no physical discipline. Failure to
        follow these directives could lead to serious health complications
        for the child.


        k) Dr. Mullins also testified that if a dose of the medication is
        missed, the proper procedure would be to give the medication the
        following day, then get back on the regular schedule. The doses
        should not be doubled if one is missed. In addition, both parents
        have been trained on the proper procedure for administering the
        medication.


        l) Dr. Mullins further testified about an incident that occurred
        while he was with mother and [Child] at the hospital. The child
        was jumping off of furniture and running around the room while
        the doctor was speaking with mother. The child jumped off of
        furniture twice and smacked his head on the ground. The first
        time, the child did not appear injured, and Dr. Mullins examined
        him and cleared him. The second time it happened, the child did
        injure himself and sustained an injury to his ear. On both
Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 5 of 12
        occasions, mother acknowledged the child’s behavior, but took
        no steps in stopping him from jumping around. A picture of the
        child’s injury was documented and submitted to the Court.
        (Exhibit 3)


        m) Family Case Managers Jameelia Bowie and Carol Mulley
        also took pictures of various injuries to [Child] and another
        Child, J.D. The injuries to the children range in degrees of
        severity, the most severe being a large purple bruise on the leg of
        [Child]. (Exhibit 4)


        n) Dr. Mullins testified that, due to the child’s condition,
        corporal punishment of any kind should not be used.
        Additionally, Dr. Mullins stated that the child needs to be given
        his medication regularly and supervised at all times, or he could
        die.


        o) [L.R.], mother’s sister, testified that she has witnessed and
        heard mother spank [Child]. She also testified that she has
        witnessed mother give the child multiple doses [of medication]
        when he missed one, which she knew was against proper
        procedure.


        p) [A.N.], maternal grandmother, testified that she has heard
        mother spank [Child] at least once. She also stated that it didn’t
        appear that the child was injured, but she knew that mother
        shouldn’t be spanking her children. [A.N.] also stated that
        mother was aware that [A.N.] and [L.R.] were going to testify at
        this Fact[-]Finding Hearing and had threatened to call the
        Department on them. [A.N.] further stated that an employee
        from Dearborn County DCS had come out to her home
        regarding a recent report and that an assessment had been
        opened. [A.N.] provided screen shots of text messages from
        mother stating that she would be calling the Department on
        [A.N.] and [L.R.]. (Exhibit 5)

Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 6 of 12
        q) [Step-Father], father of [Child’s siblings] and placement of
        [Child], testified that he was trained in administering the
        children’s medication. He stated that he always followed the
        proper procedure when administering the medication and
        followed all of the doctors’ orders regarding the children.


        r) [Step-Father] also testified that he had witnessed mother not
        following the proper procedures when administering the child’s
        medication and that he had witnessed her give the child double
        doses of the medication when a dose was missed.


        s) [Step-Father] testified that he and mother lived together for
        some time and that he was not home when the children were left
        unsupervised. The first time it happened, on May 11, 2019,
        [Step-Father] was not home and was helping his mother move
        into a new house. [During t]he second incident, on May 16,
        2019, [Step-Father] was at work. Before he left for the day, he
        made sure mother was awake, which she was.


        t) [Step-Father] also stated that the hospital has advised him that
        mother should not be permitted to administer the child’s
        medication, due to concerns of her lack of medical care.


        u) Mother, [M.R.], testified that she was told by FCM Morgan
        that the letter from her doctor was enough for the Department
        and that she wouldn’t have to complete a psychological
        evaluation or mental health assessment. Mother additionally
        stated that FCM Rachel Leonard had told her that she needed to
        complete a mental health assessment. At the time of the hearing,
        mother had not completed the mental health assessment. The
        Court finds that this letter is insufficient to give a complete
        picture of mother’s mental health.




Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 7 of 12
        V) Mother also accused [Step-Father] of not following
        appropriate procedures for administering the child’s medication
        while they lived together.


        w) Mother has been charged with Neglect of a Dependent out of
        Decatur County in cause number: 16D01-1905-F6-000680. She
        also signed a Criminal Diversion Agreement and is required to
        comply with all requirements of the Informal Adjustment with
        the Department. (Exhibit 6)


        X) Mother’s counsel refused to allow mother to answer any
        questions regarding her charge of Neglect of a Dependent or the
        terms of her Diversion Program, by arguing that mother would
        invoke her Fifth Amendment rights if questioned about those
        topics. The Court sustained the objection.


        y) Mother has also not visited the child since he was detained,
        despite knowing where he was located and [being] offered
        visitation.


        z) The Department of Child Services has been notified multiple
        times over the last few years regarding this family and the lack of
        supervision of the children, as well as the lack of medical care.
        As Dr. Mullins testified, if the child is not properly and regularly
        medicated and supervised, the child could die. Mother has not
        been appropriately supervising the child, and there are still
        concerns from the doctor, as well as the child’s placement, that
        mother is not giving the child his medication as prescribed.


        aa) Based on the testimony received and evidence submitted, the
        Department has shown by a preponderance of the evidence that
        the child is a Child in Need of Services, and services should be
        offered to the family to address the lack of supervision and lack
        of appropriate medical care.


Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 8 of 12
Ohio App. at 79-81.

[7]   Following a March 9 dispositional hearing, on March 20 the juvenile court

      issued a dispositional order in which Child’s placement was continued with

      Step-Father and Mother was ordered to participate in reunification services.

      Mother now appeals.



                                 Discussion and Decision
[8]   Mother challenges the sufficiency of the evidence to support the CHINS

      determination. In reviewing a CHINS determination,

              we give due regard to the trial court’s ability to assess the
              credibility of witnesses. In re Des.B., 2 N.E.3d 828, 836 (Ind. Ct.
              App. 2014). We neither reweigh evidence nor judge witness
              credibility; rather, we consider only the evidence and reasonable
              inferences most favorable to the trial court’s decision. In re K.D.,
              962 N.E.2d 1249, 1253 (Ind. 2012). Where the trial court issues
              findings of fact and conclusions thereon, we apply a two-tiered
              standard of review. In re R.P., 949 N.E.2d 395, 400 (Ind. Ct.
              App. 2011). We consider first whether the evidence supports the
              findings and then whether the findings support the judgment. Id.
              We will set aside the trial court’s findings and conclusions only if
              they are clearly erroneous and a review of the record leaves us
              firmly convinced that a mistake has been made. Id. Appellate
              courts generally grant latitude and deference to trial courts in
              family law matters. Matter of E.K., 83 N.E.3d 1256, 1260 (Ind.
              Ct. App. 2017), trans. denied (2018). This deference recognizes
              the trial court’s “unique ability to see the witnesses, observe their
              demeanor, and scrutinize their testimony, as opposed to this
              court’s only being able to review a cold transcript of the record.”
Id.


      Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 9 of 12
       In re A.M., 121 N.E.3d 556, 561-62 (Ind. Ct. App. 2019), trans. denied.


[9]    A CHINS adjudication under Indiana Code Section 31-34-1-13 requires three

       basic elements: “that the parent’s actions or inactions have seriously

       endangered the child, that the child’s needs are unmet, and (perhaps most

       critically) that those needs are unlikely to be met without State coercion.” In re

       S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). Courts should consider the family’s

       condition not only at the time the CHINS case was filed, but also when the case

       is heard at the fact-finding hearing. In re D.J., 68 N.E.3d 574, 580 (Ind. 2017).

       DCS has the burden of proving by a preponderance of the evidence that the

       child is a CHINS. See, e.g., In re K.S., 78 N.E.3d 740, 744 (Ind. Ct. App. 2017).

       DCS may not simply rely upon allegations; rather, it must gather the facts and

       the evidence to support its CHINS petition. In re D.B., 43 N.E.3d 599, 606

       (Ind. Ct. App. 2015).


[10]   Here, the trial court based its CHINS determination on evidence that Mother

       repeatedly failed to appropriately supervise and provide necessary medical care

       to Child. Dr. Mullins testified that Child has a serious medical condition—




       3
           Indiana Code Section 31-34-1-1 provides:

       A child is a child in need of services if before the child becomes eighteen (18) years of age:
       (1) the child’s physical or mental condition is seriously impaired or seriously endangered as a result of the
       inability, refusal, or neglect of the child’s parent, guardian, or custodian to supply the child with necessary
       food, clothing, shelter, medical care, education, or supervision; and
       (2) the child needs care, treatment, or rehabilitation that:
                 (A) the child is not receiving; and
                 (B) is unlikely to be provided or accepted without the coercive intervention of the court.

       Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020                   Page 10 of 12
       Severe A Hemophilia—that requires specific medical care and that the failure to

       provide such care could lead to serious health complications, including death.

       He testified that part of the necessary medical care is refraining from inflicting

       corporal punishment upon Child. Yet, Grandmother, Aunt, and Step-Father,

       all of whom lived with Mother and her children during relevant time periods,

       testified that they had witnessed, on multiple occasions, Mother fail to give

       Child necessary medication and/or give Child incorrect doses of medication.

       Grandmother and Aunt also testified that they witnessed, on multiple

       occasions, Mother physically discipline Child. Moreover, Dr. Mullins and the

       DCS FCMs all testified that Mother failed to adequately supervise Child at

       various times, leading to injuries. That testimony was sufficient evidence that

       Mother endangered Child by failing to adequately supervise and provide

       medical care, thus leaving Child’s needs unmet. And Mother’s repeated

       failures to adequately supervise and care for Child despite DCS’s attempts to

       work with her through informal adjustment are sufficient evidence that court

       intervention is necessary in order for Child to obtain necessary supervision and

       medical care.


[11]   Mother contends that Grandmother and Aunt were not reliable witnesses. She

       also alleges that her “bleed logs” proved that she did give Child the necessary

       medical care. However, the trial court specifically found—based on Dr.

       Mullins’s testimony—that the “bleed logs” were “likely not genuine.” App. at

       79. And the juvenile court gave credit to Grandmother’s and Aunt’s testimony.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 11 of 12
       We may not reweigh evidence or assess witness credibility on appeal. In re

       A.M., 121 N.E.3d at 561.


[12]   Because there was sufficient evidence that Child was seriously endangered by

       Mother’s actions and inactions at the time of removal, Child’s need for safety

       was unmet, and Mother was unlikely to meet Child’s need for safety without

       court intervention, the CHINS adjudication was not clearly erroneous.

[13]   Affirmed.


       Vaidik, J., and Baker, Sr. J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JC-849 | September 14, 2020   Page 12 of 12